DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laing (US 20140341755).

Regarding claim 1, Laing teaches:
A method of producing fluid from a wellbore comprising: 
operating (Laing [0127-0132]) a first pump (Laing one of 66, [0127]) located (Laing [0127, 0130-0131]) proximate to a first zone (Laing one of near 77, 78, [0127]) of fluid influx in the wellbore to draw (Laing [0127, 0130-0132]) a first production fluid from a reservoir into the wellbore at the first zone of fluid influx, wherein: 
the first pump is coupled to a first section (Laing 91 near one of 66) of a tubing string extending above the first pump and to a second section (Laing 91 other of 66) of the tubing string extending below the first pump, and a first packer seals (Laing see packer near 63, [0127-0131]) a first annular space (Laing see near annulus near one of 66) around the first section of the tubing string; and operating (Laing [0127, 0130-0132]) the first pump to move the first production fluid from the second section of the tubing string and into the first section of the tubing string.

Regarding claim 2, Laing teaches:
The method of claim 1, further comprising regulating (Laing [0128-0129]) a flow of the first production fluid between the reservoir and the first pump.

Regarding claim 3, Laing teaches:
The method of claim 2, wherein regulating the flow of the first production fluid between the reservoir and the first pump is achieved with an inflow control device (Laing [0128-0129]).

Regarding claim 4, Laing teaches:
The method of claim 1, wherein: a second packer seals (Laing see packer near 63, [0127-0131]) a second annular space around the second section of the tubing string below the first pump; 
a second pump (Laing other of 66) is coupled to the second section of the tubing string proximate to a second zone (Laing see near annulus near other 66) of fluid influx in the wellbore below the second packer; the second pump is coupled (Laing [0127]) to a third section of the tubing string extending below the second pump; and the method further comprises: 
(Laing [0127-0132]) the second pump to draw a second production fluid (Laing [0127-0131]) from the reservoir into the wellbore at the second zone of fluid influx, and operating (Laing [0127-0132]) the second pump to move the second production fluid from the third section of the tubing string and into the second section of the tubing string.

Regarding claim 5, Laing teaches:
The method of claim 4, further comprising operating (Laing [0127-0132]) the first pump to move the second production fluid from the second section of the tubing string and into the first section of the tubing string.

Regarding claim 6, Laing teaches:
The method of claim 5, further comprising regulating (Laing [0128-0129]) a flow of the second production fluid between the reservoir and the second pump.

Regarding claim 7, Laing teaches:
The method of claim 6, wherein regulating the flow of the second production fluid between the reservoir and the second pump is achieved with an inflow control device (Laing [0128-0129]).

Regarding claim 8, Laing teaches:
The method of claim 5, wherein a production pump (Laing [0131]) is coupled to the first section of the tubing string in the wellbore above the first pump, and the method (Laing [0131]) the production pump to produce the first production fluid and the second production fluid from the wellbore.

Regarding claim 12, Laing teaches:
A method of producing fluid from a wellbore comprising: operating (Laing [0127-0132]) a lower pump (Laing one of 66, [0127]) in the wellbore to draw (Laing [0127-0132]) a lower production fluid from a reservoir into the wellbore at a lower zone (Laing one of near 77, 78, [0127]) of fluid influx; operating (Laing one of 66) the lower pump to move the lower production fluid toward an upper pump (Laing other of 66, [0127]) located in the wellbore; and operating the upper pump to produce the lower production fluid from the wellbore.

Regarding claim 13, Laing teaches:
The method of claim 12, further comprising: operating (Laing [0127-0132]) the upper pump to draw an upper production fluid from the reservoir into the wellbore at an upper zone (Laing one of near 77, 78, [0127]) of fluid influx; and operating (Laing [0127-0132]) the upper pump to produce the upper production fluid from the wellbore.

Regarding claim 14, Laing teaches:
The method of claim 13, further comprising commingling (Laing [0127-0132]) the upper production fluid with the lower production fluid.

Regarding claim 15, Laing teaches:
(Laing [0128-0129]) a flow of the upper production fluid between the reservoir and the upper pump.

Regarding claim 16, Laing teaches:
The method of claim 12, further comprising regulating (Laing [0128-0129]) a flow of the lower production fluid between the reservoir and the lower pump.

Regarding claim 19, Laing teaches:
A method of producing fluid from a wellbore comprising: operating (Laing [0127-0132]) a pump (Laing one of 66, [0127]) coupled to a tubing string (Laing comprising 91) in the wellbore to draw (Laing [0127-0132]) a first production fluid from a reservoir into the wellbore at a first zone (Laing one of near 77, 78, [0127]) of fluid influx and a second production fluid from the reservoir into the wellbore at a second zone (Laing other of near 77, 78, [0127])  of fluid influx, wherein a packer seals (Laing see packer near 63, [0127-0131]) an annular space (Laing see near annulus near one of 66) around the tubing string between the first zone of fluid influx and the second zone of fluid influx; commingling (Laing [0127-0132]) the first production fluid and the second production fluid; and operating (Laing [0127-0132]) the pump to produce the commingled first production fluid and second production fluid from the wellbore.

Regarding claim 20, Laing teaches:
The method of claim 19, further comprising: regulating (Laing [0128-0129]) a flow of the first production fluid between the reservoir and the pump; and regulating (Laing [0128-0129]) a flow of the second production fluid between the reservoir and the pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laing in view of Simmons (US 20090321084).

Regarding claim 9, Laing teaches:
The method of claim 8, but does not discuss the specific structure of the production pump or expressly state further comprising powering the production pump by a drive fluid supplied through a drive fluid conduit.
Simmons teaches powering (Simmons [0049-0054]) the production pump by a drive fluid supplied through a drive fluid conduit.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified XXX to include in order to reduce wear on moving parts in offset wells, reducing the amount of maintenance required by oilfield components [0011].

Regarding claim 10, the combination of Laing and Simmons teaches:
The method of claim 9, wherein the drive fluid conduit (Simmons near 204) extends from the production pump to the first pump (Simmons comprising 216), and the method further comprises: powering (Simmons [0049-0054]) the first pump by the drive fluid.

Prior Art
Leitch (US 20090183870) teaches a downhole production system comprising multiple downhole pumps and activation methods to independently operate the pumps.

Allowable Subject Matter
Claims 11, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674